EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT Inuvo, Inc. Nevada Corporation Morex Marketing Group, LLC / BabytoBee New York Limited Liability Company Kidzadu, Inc. Florida Corporation ValidClick Missouri Corporation CUM Holding, Inc. North Carolina Corporation Advertising Holding, Inc. North Carolina Corporation Rightstuff, Inc. North Carolina Corporation Exact Supplements, LLC Florida Limited Liability Company Home Biz Ventures, LLC Florida Limited Liability Company Vintacom Florida, Inc. Florida Corporation RE School Holdings, Inc. Florida Corporation iLead Media, LLC Delaware Limited Liability Company Kowabunga Marketing, Inc. Michigan Corporation PrimaryAds, Inc. New Jersey Corporation
